      Case 1:20-cv-05303-ELR-CCB Document 6 Filed 01/27/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


ASHLEY MCKINZIE,                               Civil No. 1:20-cv-05303-ELR-CCB

             Plaintiff,
v.
                                                NOTICE OF VOLUNTARY
EQUIFAX INFORMATION                                  DISMISSAL
SERVICES, LLC, and MEDICAL                        WITH PREJUDICE
DENTAL HOSPITAL BUREAU OF
SAN ANTONIO INC., d/b/a
BUSINESS & PROFESSIONAL
SERVICE,

             Defendants.


      Plaintiff, through counsel undersigned, hereby dismisses her claims against

Medical Dental Hospital Bureau of San Antonio Inc., d/b/a Business &

Professional Service, with prejudice and without costs to either party.

                                         THE OAKS FIRM



Dated: January 27, 2021                   By       /s/ Misty Oaks Paxton
                                                MISTY OAKS PAXTON, ESQ.
                                                3895 Brookgreen Point
                                                Decatur, GA 30034
                                                Phone: (404) 725-5697
                                                Email: attyoaks@yahoo.com
      Case 1:20-cv-05303-ELR-CCB Document 6 Filed 01/27/21 Page 2 of 2




                                              COHEN & MIZRAHI LLP
                                              EDWARD Y. KROUB
                                              DANIEL C. COHEN
                                              MOSHE O. BOROOSAN
                                              300 Cadman Plaza West, 12th Floor
                                              Brooklyn, NY 11201
                                              Telephone: 929/575-4175
                                              edward@cml.legal
                                              dan@cml.legal
                                              moshe@cml.legal

                                              Attorneys for Plaintiff


                            PROOF OF SERVICE

      I, MISTY OAKS PAXTON, hereby state that on January 27, 2021, I served

a copy of the foregoing document upon all parties and counsel as their addresses

appear of record via the Court’s CM/ECF system.



                                     MISTY OAKS PAXTON, ESQ.
                                     Name



           LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I certify that the foregoing pleading filed with the Clerk of Court has been

prepared in 14 point Times New Roman font in accordance with Local Rule 5.1(c).



Dated: January 27, 2021




                                        2
